Citation Nr: 1447828	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.
 
2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a compensable rating for lumbosacral strain prior to December 6, 2010. 

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, effective December 6, 2010. 

5.  Entitlement to a rating in excess of 10 percent for traumatic right orchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Board remanded these claims for additional development and readjudication.  Because the Agency of Original Jurisdiction (AOJ) did not readjudicate these claims, they must be REMANDED so that may occur.


REMAND

The Board's May 2013 remand directed the AOJ to request additional treatment information from the Veteran and to schedule VA compensation examinations, to be followed by a readjudication.  The record reflects these development steps were taken, but the AOJ did not then readjudicate the claims, or if they did, there is no supplemental statement of the case (SSOC) of record.  Accordingly, these claims must be remanded so that an SSOC can be issued.  See 38 CFR 19.31(c)(2014).  See also Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011); Juarez v. Peake, 21 Vet. App. 537, 543 (2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the issues of entitlement to service connection for a right knee disorder; entitlement to service connection for a left knee disorder; entitlement to a compensable rating for lumbosacral strain prior to December 6, 2010; entitlement to a rating in excess of 10 percent for lumbosacral strain, effective December 6, 2010; and entitlement to a rating in excess of 10 percent for traumatic right orchitis, and report the results in an SSOC that is to be provided to the Veteran and his representative.  Allow an appropriate time for response before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



